DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Amir H. Raubvogel on 4/1/2021.
The application has been amended as follows: claims 56, 58, 62, and 65 being cancelled.

Allowance
Claims 1, 7-16, 18-20, 27-33, 36-41, 43-45, 47, 49-51, 53, 54, 59, 60, 63, 66, 67, and 70-75 are allowed.
Regarding claims 1, 16, 20, 33, 45, and 51, the closest prior art references Jacobs (US 3973840 A), Reichow (US 20090292614 A1), Mines (US 6467908 B1), Sum (US 20160097969 A1), do not teach, by themselves or in combination with one another, a projector that “project[s] an animated image that, in combination with the decorative shape of the enclosure, causes the at least one physical feature of the decorative shape to appear to be moving” where “the decorative shape resembles a pumpkin that is not attached to a body.”  Furthermore there is no teaching, 
Claims 7-15, 18, 19, 27-32, 36-41, 43, 44, 47, 49, 50, 53, 54, 59, 60, 63, 66, 67, and 70-75 depend, directly or indirectly on claims 1, 16, 20, 33, 45, or 51; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882